Citation Nr: 0205793	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to the assignment of a disability evaluation 
greater than 30 percent for post-traumatic stress disorder 
for the period from December 29, 1994 to July 10, 1997.

2.  Entitlement to the assignment of a disability evaluation 
greater than 50 percent for post-traumatic stress disorder 
for the period from July 11, 1997 to January 4, 1998.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971.  

When this matter was last considered by the Board of 
Veterans' Appeals  (the Board) in August 2000, it was 
remanded to the Department of Veterans Affairs Regional 
Office (RO) in Muskogee, Oklahoma for additional development.  
Following the appropriate completion of the requested 
development, the RO issued a supplemental statement of the 
case in October 2001.  In the course of the completion of 
that development, the veteran requested a second hearing 
before the Board.  A video conference hearing was held before 
the undersigned Board member on December 17, 2001.  The case 
is now ready for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained and 
the veteran has been notified of the evidence necessary to 
substantiate his claim.

2.  Prior to July 11, 1997, the veteran's post-traumatic 
stress disorder was not shown to be more than moderately 
disabling, manifested by sleep disturbance, difficulty 
controlling his anger, hypervigilance, and vivid dreams, but 
without difficulty maintaining long-term marital and work 
relationships.  

3.  Prior to July 11, 1997, the veteran's post-traumatic 
stress disorder was not shown to result in flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective working relationships with others.  

4.  As of July 11, 1997, the veteran was demonstrably unable 
to obtain or retain employment as a result of his post-
traumatic stress disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for post-traumatic stress disorder were not met 
prior to July 11, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1997); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.126, 
4.130, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.102, 
3.159, 4.125-4.130 (2001).

2.  The criteria for a disability rating of 100 percent for 
post-traumatic stress disorder was met or approximated on 
July 11, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.126, 4.130, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.102, 3.159, 
4.125-4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
claim is for entitlement to earlier effective dates for 
increased evaluations of his service-connected post-traumatic 
stress disorder.  The veteran filed an initial claim of 
service connection in December 1994.  The RO responded to 
that application by requesting further details regarding his 
claim, and has continued to request additional information on 
an ongoing basis.  The veteran has provided the requested 
information to date.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  At the time 
that the veteran filed his claim in 1994, he stated that he 
had never been formally diagnosed as having post-traumatic 
stress disorder.  Following the grant of service connection 
for that disorder, and throughout the course of this appeal, 
he has been advised of the type of evidence needed to 
demonstrate entitlement to an increased disability 
evaluation.  Specifically, he was advised of such in the 
February 1995 rating decision; the May 1995 rating decision; 
the August 1995 rating decision; the August 1996 rating 
decision; the November 1997 rating decision; the August 1998 
rating decision; the October 1998 statement of the case; the 
February 1999 supplemental statement of the case; the March 
1999 supplemental statement of the case; the August 2000 
remand from the Board; an August 2000 development letter from 
the RO; and an October 2001 supplemental statement of the 
case.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained all of the veteran's VA 
treatment records and private treatment records identified by 
the veteran.  Notably, pursuant to the Board's August 2000 
remand, the RO directed a letter to the veteran and requested 
the names of health care providers from whom the veteran had 
received treatment for his post-traumatic stress disorder, 
and in particular the name of such providers who had treated 
the veteran in 1997.  The veteran responded to that letter in 
August 2000, and stated that he intended " to rely on the 
evidence of record in the appeal of [his] claim."  It does 
not appear that there are any additional pertinent treatment 
records to be requested or obtained.

Additionally, the veteran was afforded pertinent VA 
examinations for compensation purposes in January 1995, July 
1995, July 1996, September 1997, and June 1998.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  There is more than sufficient evidence of 
record to decide this claim properly and fairly.

The requirements of the VCAA have been substantially met by 
the RO, and thus VA has satisfied its duties to inform and 
assist the appellant in this case.  There is no prejudice to 
the veteran in the Board's consideration of the VCAA 
regulations in the first instance, as the regulations do not 
provide additional substantive rights than those provided by 
the VCAA.  Further development and further expending of VA's 
resources is not warranted.  

II.  Factual Background

The veteran filed the initial claim of service connection for 
post-traumatic stress disorder on December 29, 1994.  The 
medical records from that date until January 4, 1998, the 
effective date of the assignment of the 100 percent 
evaluation, are most pertinent to the issues at hand.  Of 
those, the VA examination reports are the most thorough and 
hence the most probative of the veteran's level of impairment 
during that time period.  They also describe the most 
profound level of disability described contemporaneous to the 
time that each examination was conducted.  

A review of the record demonstrates that following his 
December 1994 claim for service connection, the veteran 
underwent a VA psychiatric examination in January 1995.  
According to the examination report, the diagnosis given was 
post-traumatic stress disorder, mild.  The examiner stated 
that the veteran presented with features somewhat consistent 
with post-traumatic stress disorder.  His presentation was 
never convincing to the examiner because of discrepancy about 
context, mood and affect.  The veteran's mood was euthymic 
and a times inappropriately euphoric, particularly when he 
was describing his experience of combat.  There was no 
suicidal or homicidal intent in the past or at that time.  At 
the time of the examination, the veteran had continued self-
employment for the previous 18 years, uninterrupted married 
life of 26 years, and no need for any psychiatric help in the 
past, representing to the examiner that this traumatic 
experience of the past had insignificant influences on his 
post or civilian life.  

Outpatient treatment reports from the Oklahoma Veterans 
Center, dated from October 1994 to April 7, 1995, showed 
complaints of episodic rage and situational stress.  

VA examination dated July 18, 1995, showed the veteran 
complaining of sleep disturbance and being sad and depressed.  
The recent bombing and murders in Oklahoma City had been most 
distressing.  At the time of the examination, the veteran was 
working as a mortgage loan originator.  The examination 
showed him to maintain good eye contact with no acute 
distress.  The examiner did not feel the veteran's post-
traumatic stress disorder had essentially changed related to 
his functioning since his prior examination.  His dreams in 
the last evaluation in January had been described as more 
vivid, but this time, he presented that his dreams remained 
unknown and he could not recollect them.  The diagnosis was 
post-traumatic stress disorder.  The Global Assessment of 
Functioning (GAF) assigned was "about 70."  

VA examination dated July 22, 1996, noted that the veteran 
denied any suicidal ideas, or drug or alcohol use.  He had 
disturbed sleep and got up frequently to check his house and 
the safety of his family members.  He had not taken any 
medication nor had he seen any psychiatrist.  During the 
examination, the veteran maintained good eye contact and was 
in no acute distress.  The examiner stated that based upon 
the objective evidence, it was clear that the veteran 
remained gainfully employed, was still married and had a 
stable residence.  The examiner felt that the veteran's post-
traumatic stress disorder was essentially unchanged and that 
he had suited himself into civilian life reasonably well with 
some element of discomfort.  The diagnosis was post-traumatic 
stress disorder, mild.  The Global Assessment of Functioning 
(GAF) assigned was "about 70."

VA Outpatient treatment records dated in May and June 1997 
document the veteran's participation in the PTSD Recovery 
Program.  The veteran described problems with anger, 
nightmares and isolation.  His anger was centered upon the 
government and the IRS, but the veteran reported that his 
anger was affecting his relationship with his family.  The 
veteran also described ongoing marital discord and 
communication difficulties.  

A statement from R. A. L., Chief, Chaplain Service and 
Therapist at the VAMC, Oklahoma City, dated July 11, 1997, 
stated that the veteran had recently completed the outpatient 
PTSD treatment program.  The veteran had given a history of 
many bad experiences.  He had a really bad time in Saigon 
where they were receiving heavy mortar fire.  R. A. L. opined 
that the veteran's Vietnam experiences had interfered with 
his life, his ability to work and hold jobs and his 
acceptance of himself to the point that he suffered daily and 
found himself very irritable and dysfunctional.  R. A. L. 
offered his belief that the veteran qualified for a 100 
percent disability related to his post-traumatic stress 
disorder.  

VA examination, dated September 27, 1997, found the vete4ran 
to have poor grooming.  He maintained about a 70 to 80 
percent eye contact.  His speech had a low volume but was 
mildly pressured in nature with frequent profanity.  Thought 
process was focused and preoccupied with anger towards the 
Internal Revenue Service (IRS).  His mood was described as 
being angry toward the IRS, the government and the "tax 
judge."  He was also sad about the state of his life being 
unemployed and unable to support his family adequately.  His 
affect was of anger with verbal and non-verbal expressions.  
His insight was poor and his judgment appeared to be 
impulsive.  In terms of suicidal or homicidal ideas, the 
veteran reported great anger toward the IRS and the judge who 
had ordered him to pay more than $7,000.  He stated that he 
would appeal the matter to his Senator, but that if there was 
no satisfactory resolution, he "knew how to build a bomb, 
how to drive a Ryder truck, where the IRS building is and 
that he would find his own way."  He stated that if he had 
to die he would take some of those people with him.  He also 
reported anger toward VA for not doing him justice concerning 
his agent orange exposure.  The resulting diagnosis was post-
traumatic stress disorder, moderate in severity.  The Global 
Assessment of Functioning (GAF) assigned was "about 55 - 
last year GAF is about 70."  The examiner stated that the 
veteran was functioning at a much lower level than what he 
did during the interview a year prior.  The veteran reported 
that he was not working any more, and that his family was 
just about to fall apart.  The veteran reported his belief 
that if it was not for his family, he would have carried out 
his homicide and suicide plans.  The veteran stated that he 
was looking forward to inpatient treatment at Little Rock for 
post-traumatic stress disorder.  The veteran believed that 
outpatient treatment at the Oklahoma City VAMC was helping 
him to some degree.  

Outpatient treatment reports from Mental Health Clinic, VAMC, 
Oklahoma City, for the period from August 7, 1997 to August 
12, 1997, showed the veteran and his family had attended 
family intervention sessions.  

Outpatient treatment reports from VAMC, Little Rock, Arkansas 
post-traumatic stress disorder Program, dated October 21, 
1997 to November 26, 1997, showed that the veteran was 
admitted to the evaluation clinic.  The veteran was alert and 
oriented and neat and clean in appearance.  There was no 
history of suicide attempts shown and the veteran denied any 
thoughts of harm to himself or others.  He complained of 
chronic insomnia, nightmares, intrusive imagery, poor 
concentration and problems with anger.  Psychology assessment 
showed the veteran's cognitive functioning was very good.  
Memory was reasonably good, and intellectual functions were 
superior.  Moderate emotional distress was noted.  The 
diagnosis was post-traumatic stress disorder.  

VA examination dated June 11, 1998, shows that the veteran 
was taking Hydroxyzine, 25 milligrams, twice daily, 
Nefazodone, 100 milligrams twice daily, and Trazodone, 50 
milligrams at bedtime.  He spent his time at home.  He was 
not working.  He complained of more trouble with memory, 
concentration and intrusive thoughts.  He avoided traffic and 
crowds.  He slept about 4 to 5 hours with medication.  He had 
no hobbies.  Mental status examination showed the veteran had 
poor eye contact.  He was oriented times 3.  He appeared 
somewhat frustrated and disgusted.  No hallucinations or 
delusions were noted.  Spontaneous, goal-directed speech was 
noted.  Perception was fair.  Judgment was fair to good.  The 
diagnosis was post-traumatic stress disorder, severe.  GAF 
assigned was 50.  

VA hospital reports from July 7, 1998 to August 14, 1998 show 
that the veteran was admitted on July 7, 1998 for treatment 
in the 6-week post-traumatic stress disorder program.  He was 
released on August 14, 1998.  

A report of psychiatric evaluation from J. R. S., M.D., dated 
January 14, 1999, shows that the veteran had been examined on 
December 18, 1998.  The veteran gave a history of having 
gotten worse over the years.  Dr. J. R. S. stated that mental 
status examination reflected the intense anxiety, anger and 
despair that the veteran felt.  Dr. J. R. S. concluded that 
the veteran had chronic, severe, continuing post-traumatic 
stress disorder with the multiple symptoms outlined above, 
and that the veteran was truly, totally, and completely, 
disabled for work and probably would be on a permanent basis.  

Personal hearing testimony of March 1999, June 2000 and 
December 2001 document the veteran's arguments that he should 
be entitled to a 100 percent evaluation from the date of his 
claim in December 1994.  The veteran and his spouse contended 
that all previous VA examinations were inadequate except for 
the last one that resulted in the 100 percent evaluation.  

On August 25, 2000, the RO directed a letter to the veteran 
requesting information pertaining to treatment that he 
received for his post-traumatic stress disorder in 1997.  On 
August 28, 2000, the veteran directed an e-mail to the RO 
stating that he intended to rely on the evidence of record.  

Medical reports from the Social Security Administration 
(SSA), received in September 2000, show the veteran's 
treatment for several disorders, including the service-
connected post-traumatic stress disorder.  It shows that he 
had been disabled for SSA purposes since July 1, 1997.  

VA examination report dated September 19, 2000, shows the 
veteran had no hallucinations or delusions.  He had no formal 
thought disorder.  He had moderately good eye contact.  He 
was noted to be nervous and anxious.  He did not report 
suicidal or homicidal ideations or intent. He did have a lot 
of anger and hatred.  It was directed towards the federal 
government and authority figures.  The diagnosis was post-
traumatic stress disorder.  The GAF assigned was 45.  The 
examiner stated that the veteran appeared to have the same 
basic symptoms and pattern over the last several years.  He 
remained either anxious, depressed or angry virtually all of 
the time.  When he took his Tazodone, he could sleep five and 
a half to six hours per night and did not remember any 
nightmares.  He had frequent intrusive thoughts related to 
Vietnam throughout the day.  These could be triggered by a 
variety of stimuli, including auditory, visual and most 
powerfully olfactory senses.  He reported some relationships 
with a close circle of friends, otherwise, he stayed away 
from people.  Overall, his post-traumatic stress disorder and 
associated symptoms were described as remaining severe in 
nature, and his ability to work was described as being 
severely limited as well.  

III. Analysis

The effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r) (2001).  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  That is, "evidence in a claimant's file which 
demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).

In essence, the task is the evaluation of the veteran's post-
traumatic stress disorder for the specific periods in 
question, namely from December 29, 1994 to July 10, 1997 and 
from July 11, 1997 to January 4, 1998 for the express purpose 
of whether an evaluation greater than 30 percent is warranted 
for the former period, and greater than 50 percent for the 
latter.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  Service connection is presently in effect for 
post-traumatic stress disorder, which has been assigned a 100 
percent disability evaluation.

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran's 
psychiatric disorder must be evaluated under both the old and 
the new rating criteria to determine which version is most 
favorable to the veteran.

A 10 percent disability evaluation was assigned under the old 
criteria where there was evidence of emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation under the old 
criteria was assigned where there was definite impairment of 
social and industrial adaptability.  A 50 percent evaluation 
for post-traumatic stress disorder was assigned upon a 
showing of considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation is to be granted when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals (Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons for bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the Department of Veterans Affairs (VA) concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VA, including the 
Board, is bound by such interpretations.  38 U.S.C.A. 
§ 7104(c) (West 1991).

The revised rating criteria contemplates that a 10 percent 
evaluation is warranted where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).  

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. §§ 4.125-4.130, Diagnostic Code 9411 
(2001).

As indicated, the critical questions are the evaluation of 
the veteran's post-traumatic stress disorder for the specific 
periods in question, namely from December 29, 1994 to July 
10, 1997 and from July 11, 1997 to January 4, 1998 for the 
express purpose of whether an evaluation greater than 30 
percent is warranted for the former period, and greater than 
50 percent for the latter.  

A review of the evidence of record discloses that prior to 
July 11, 1997, the veteran's post-traumatic stress disorder 
was not shown to be more than moderately disabling, 
manifested by sleep disturbance, difficulty controlling his 
anger, hypervigilance, and vivid dreams, but without 
difficulty maintaining long-term marital and work 
relationships.  In fact, in 1998, the veteran was shown to 
have a continued successful self-employment and an 
uninterrupted married life of over 28 years, with no apparent 
need for any psychiatric help.  The Global Assessment of 
Functioning (GAF) assigned for this time period was 
maintained at "about 70."

Moreover, prior to July 11, 1997, the veteran's post-
traumatic stress disorder was not shown to result in 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective working 
relationships with others.  As noted, the veteran was shown 
to have a successful career as a mortgage broker and a 
successful marriage.  

Essentially, neither the old (pre-1997 change in the law) nor 
the new criteria for a disability rating in excess of 
30 percent for post-traumatic stress disorder were met prior 
to July 11, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp 1997); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.126, 4.130, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.102, 3.159, 
4.125-4.130 (2001).  The preponderance of the evidence is 
thus against the veteran's claim for an effective date 
earlier than July 11, 1997 for a disability evaluation 
greater than the previously assigned 30 percent.  

A review of the record documenting the period from July 11, 
1997 to January 4, 1998, however, discloses that the criteria 
for an evaluation greater than 50 percent were met or 
approximated for that period.  Moreover, a review of that 
record demonstrates that the criteria for a 100 percent 
evaluation was met or approximated for that time period.  

Significantly, in September 1997, the veteran was described 
as functioning at a much lower level than he had one year 
prior.  The GAF at this point had plummeted from 70 to 55.  
Although the examiner assessed "moderate" impairment from 
post-traumatic stress disorder at that time, that assessment 
was in clear contrast to the multiple abnormalities reported.  
Essentially, the examination findings of September 27, 1997 
were inconsistent with any meaningful employment potential on 
the part of the veteran.  Notable amongst these reported 
abnormalities were poor grooming, pressured speech, 
diminished eye contact, poor insight, "impulsive" judgment, 
impaired concentration, and "suicidal/homicidal ideas."  
Given the prominence of these abnormalities and their 
inherent ability to affect work-setting relationships, the 
veteran's reported unemployment was surely predicated upon 
them.  While the assigned GAF of 55 placed the veteran in the 
middle between "conflict with . . . co-workers," and 
"unable to keep job," on the GAF scale, the evidence 
supports the finding that the veteran was not only unemployed 
but unemployable because of his service-connected post-
traumatic stress disorder.  

The severity of a disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants are time lost from gainful work and decrease in 
work efficiency. Id.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology. Id.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history will be.  Id.  
Consequently, the Board places more probative weight on the 
full report of the September 1997 examination versus the 
descriptive term used by the examiner, because the report as 
a whole is more consistent with the veteran's overall 
symptoms demonstrated by the records as a whole.

In summary, the September 27, 1997 VA examination report 
documents the significant depths to which the veteran's post-
traumatic stress disorder had on his employability.  
Moreover, it also serves to validate the conclusion reached 
by Chaplain R. A. L. in his letter of July 11, 1997, when he 
documented in that letter the beginning of the veteran's 
deterioration caused by his post-traumatic stress disorder.  
The Board finds that as of July 11, 1997, the veteran was 
demonstrably unable to obtain or retain employment as a 
result of his post-traumatic stress disorder.  38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Code 9411 (1996).  

Essentially, the old (pre 1997) criteria for a disability 
rating of 100 percent for post-traumatic stress disorder was 
met or approximated as of July 11, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.14, 4.126, 4.130, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.125-4.130, Diagnostic Code 9411 (2001).  The evidence 
thus supports the veteran's claim for an effective date of 
July 11, 1997 for a disability evaluation of 100 percent.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to the assignment of a disability evaluation 
greater than 30 percent for post-traumatic stress disorder 
for the period from December 29, 1994, to July 10, 1997, is 
denied.

Entitlement to the assignment of a disability evaluation of 
100 percent for post-traumatic stress disorder for the period 
from July 11, 1997, to January 4, 1998, is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

